DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 & 7-12 are rejected under 35 U.S.C. 103 as obvious over Herz et al., U.S Patent No RE44,606 E, as applied to the claims above, in view of HASEGAWA of US 20140213251 A1, further in view of Zhao et al., US 10152882 B2 and further in view of Hayashi of US 9,231,436 B2.

Regarding claim 1, Herz et al. discloses, an information notification apparatus (col.5 lines 47-52, “In order to make an efficient Autoband system, it is advantageous to have prior information on the instantaneous locations of its components. The most common and constantly changing components could be the vehicles containing communication devices to be  comprising:
Herz et al. is not explicitly disclosing the hardware configuration of the processing device, however HASEGAWA, US 20140213251 A1, teaches  WIRELESS COMMUNICATION CONTROLLING DEVICE, WIRELESS COMMUNICATION SYSTEM, AND WIRELESS COMMUNICATION CONTROLLING METHOD and discloses; 
a processing device comprising a CPU, a RAM, a ROM, an auxiliary storage device, an RTC, and a communication interface, the processing device is configured to ([0040] FIG. 2 is an exemplary hardware configuration diagram of the wireless communication terminal device 2 according to the first embodiment. As illustrated in FIG. 2, the wireless communication terminal device 2 includes a central processing unit (CPU) 201, a GPS unit 202, a read only memory (ROM) 203, a random access memory (RAM) 204, an auxiliary storage device 205 such as, but not limited to, a hard disk drive (HDD), a communication interface 206, a real time clock (RTC) circuit 207, an input device 208, and a display device 209. These constituting elements 201-209 of the wireless communication terminal device 2 are interconnected to one another through a bus 210.)
HASEGAWA teaches that these features are useful for controlling a communication between a wireless terminal and a server via a base station to determine whether to grant the request of the service for the server or not (see para. [0009]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by HASEGAWA with the system disclosed by Herz et al. in order for controlling a communication between a wireless terminal and a server via a base station to determine whether to grant the request of the service for the server or not, in accordance with a comparison between the quality data and the quality threshold and a comparison between the estimated communication speed and the speed threshold. . (see para. [0009]). 
Herz et al. further discloses,
configured to obtain vehicle information regarding movement states of a plurality of vehicles (col.5 lines 52-60, (19)“Information such as routes traveled, dates, times, speeds, 
derive congestion potential indicating that congestion is likely to occur on a surrounding road in the future due to vehicles parked in a predetermined area based on the vehicle information (col.3 lines 4-8, “If the street or roadway has considerable traffic such that a high-speed line-of-sight chain link pathway is achieved, only one of the vehicles at any one time would require this high-speed connection to a local home LAN.” & col.14 lines 64-67/col.15 lines 1-4, “The distributed link selector intelligence (DLSI) must be adaptive with regards to not only predicting the optimal routing path and link selection based on present and predicted device locations across the network and integrating this data with network objective such as traffic and congestion management control functions, but also ultimately in extending these link-specific objectives beyond the individual link level to that of a master strategy for the entire network” & col.19 lines 64-67/col.20 lines 1-13,“Because user demand for these objectives are also context specific, i.e., are relative to individual users and the specific context surrounding those users such as specific activity involving the use of Autoband location, time, contextual variables of the data being sent or received, etc., and because these performance criteria often are conversely associated with tradeoffs with other performance related criteria either relative to one user or group of users with another or relative to that system implementation as a whole, essentially the relative prioritization of each of these unique criteria defining a specific objective of the Autoband system should be determined by a market based approach with the one caveat that due to the nature of or the complexity of the Auto band system there are invariably inherent relationships between more subjective performance criteria and more important fundamental performance related requirements relating to the network's viability”); and
notify a user of information regarding the congestion potential through a display provided in a portable terminal or a target vehicle (col.4 lines 19-21, “it is important to pre-fetch in 
Herz et al. is silent on “a vehicle/occupant/surrounding information” , however  Zhao et al., US 10152882 B2, teaches Host vehicle operation using remote vehicle intention prediction and discloses 
wherein the vehicle information includes a vehicle state of the target vehicle, an occupant state of an occupant of the target vehicle, a surrounding state near the target vehicle (Col.8 lines 45-67, (42) In some embodiments, a vehicle 2100/2110 may communicate with another vehicle 2100/2110. For example, a host, or subject, vehicle (HV) 2100 may receive one or more automated inter-vehicle messages, such as the basic safety message, from a remote, or target, vehicle (RV) 2110, via a direct communication link 2370, or via the network 2300. For example, the remote vehicle 2110 may broadcast the message to host vehicles within a defined broadcast range, such as 300 meters. In some embodiments, the host vehicle 2100 may receive a message via a third party, such as a signal repeater (not shown) or another remote vehicle (not shown). In some embodiments, a vehicle 2100/2110 may transmit one or more automated inter-vehicle messages periodically based on a defined interval, such as 100 milliseconds.& (43) Automated inter-vehicle messages may include vehicle identification information, spatial state information, such as longitude, latitude and/or elevation information, geospatial location kinematic state information, such as vehicle acceleration information, yaw rate information, speed information, vehicle heading information, braking system status information, throttle information, steering wheel angle information, or vehicle routing information, or vehicle operating state information, such as vehicle size information, headlight state information, turn signal information, wiper status information, transmission information, or any other information, or combination of information, relevant to the transmitting vehicle state. For example, transmission state information may indicate whether the transmitting vehicle is in a neutral state, a parked state, a forward state or a reverse state. & (58) In some embodiments, remote vehicle spatial state information may be received from a portable device while it is associated with a vehicle. For example, a portable device, such as a smartphone, carried by a passenger of the vehicle may include geographic location information, such as GPS or assisted GPS (AGPS) information and may include information associating the passenger with the vehicle.
Zhao et al. teaches that these features are useful for generating projected vehicle information for use in traversing a vehicle transportation network (see Col.1 lines 28-35, (4)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Zhao et al. with the system disclosed by Herz et al. in order for generating projected vehicle information for use in traversing a vehicle transportation network, allowing a host vehicle to operate using remote vehicle intention predictions. The method comprises receiving, at a host vehicle, remote vehicle spatial state information for a remote vehicle, identifying vehicle transportation network information representing a portion of the vehicle transportation network based on the remote vehicle spatial state information.
Further, Herz et al. is silent on “ACC-ON /ACC-OFF information”, however Hayashi teaches Vehicular Power Source System and discloses wherein 
the vehicle information includes … ACC-OFF information indicating that an ACC switch is switched from an ON state to an OFF state and ACC-ON information indicating that the ACC switch is switched from the OFF state to the ON state (col.3 lines 12-41, (8) “In contrast, when the user turns on the ignition switch to start driving the vehicle, the ignition ECU 1b outputs an 
Hayashi teaches that these features are useful to provide a vehicular power source system to suppress power discharge or consumption of a battery in a vehicle in cases that a backup power source maintains continuous power supply to an electronic unit in a standby state of ACC-OFF (see col. 1 lines 52-56, (6)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hayashi with the system disclosed by Herz et al. in order to provide a vehicular power source system to suppress power discharge or consumption of a battery in a vehicle in cases that a backup power source maintains continuous power supply to an electronic unit in a standby state of ACC-OFF (see col. 1 lines 52-56, (6)). 

Regarding claim 2, Herz et al. discloses the information notification apparatus according to claim 1, wherein the processing device is further configured to display the information regarding the congestion potential on the display (col.14 lines 64-67 / col.15 lines 1-12. “The distributed link selector intelligence (DLSI) must be adaptive with regards to not only predicting the optimal routing path and link selection based on present and predicted device locations across the network and integrating this data with network objective such as traffic and 

Regarding claim 4, Herz et al. discloses the information notification apparatus according to claim 1, wherein the processing device is further configured to 
obtains parking position information regarding a position when each of the vehicles is parked, as the vehicle information (col.5 lines 52-60, “Information such as routes traveled, dates, times, speeds, distances traveled and the parking times, locations, including day as well as overnight  parking information by day, week, month etc. all constitute potentially useful information which can be leveraged for making anticipatory predictions as to physically where each given constituent mobile device will be located both on a short term dynamic basis as well as for the longer term”); and
derives the congestion potential based on the number of vehicles parked within the area, among the vehicles, which is calculated based on the parking position information (col.14 lines 64-67/col.15 lines 1-4, “The distributed link selector intelligence (DLSI) must be adaptive with regards to not only predicting the optimal routing path and link selection based on present and predicted device locations across the network and integrating this data with network objective such as traffic and congestion management control functions, but also ultimately in extending these link-specific objectives beyond the individual link level to that of a master strategy for the entire network”).

Regarding claim 7, Herz et al. discloses the information notification apparatus according to claim 1,  wherein the processing device is further configured to
obtain usual congestion information regarding a usual congestion situation (col.14 lines 64-67/col.15 lines 1-4,“ The distributed link selector intelligence (DLSI) must be adaptive with regards to not only predicting the optimal routing path and link selection based on present and predicted device locations across the network and integrating this data with network objective such as traffic and congestion management control functions, but also ultimately in extending these link-specific objectives beyond the individual link level to that of a master strategy for the entire network”);
predict a congestion level of the congestion that is likely to occur depending on the congestion potential based on the usual congestion information and the congestion potential (col.17 lines 35-45, “Predicted vehicle location may be based upon a probabilistic model which considers such features as present location and historical driving patterns, data of that driver or vehicle; other variables include traffic conditions or even driving behavior of other vehicles nearby, as well as traffic signal schedules of nearby forthcoming traffic signals, area and physical characteristics of roadway, weather conditions and time as well as (when available)  destination information and also the associated on board navigational system suggestions to the driver also predicting or confirming short term location” & col.43 lines 54-57, “Thus, there may be limitations as to how much over congestion can be safely tolerated without overtaxing the backbone. The above ideas for designing a high-speed backbone is fairly complex”);
notify the user of the predicted congestion level through the display (col.4 lines 13-21, “In such a scenario in which the receiving client is moving relative to its associated gateway server whereby one or more gateway servers may be utilized to reconnect to the clients, or similarly, whereby a portion of the gateway server caching functionality is off-loaded, in part, to nearby routers, (which thus act, in this case, as part of a "distributed gateway"), it is important to pre-fetch in response to present and predicted location information of the moving client” & col.13 lines 28-31, “In the event that some interference occurs, e.g., the other long-range signal is too strong or it is too close, could notify the sender of the short-range link and the transmission strength of that link could be increased” & col.42 lines 53-56, “Also, assuming Autoband is able to off-load sufficient traffic congestion at the leaf ends of the network, the 

Regarding claim 8, Herz et al. discloses the information notification apparatus according to claim 7, wherein the processing device is further configured to obtain movement history information regarding a history of positional information and timing information in accordance with movement of each of the vehicles, and obtains the usual congestion information based on the movement history information (col.12 lines 4-11, “a potential technical means for anticipating future location of vehicles by providing a data collection platform regarding user's physical behavior with a statistical analysis module which, if applied to Autoband, could be readily adapted to also predict on a short term, or even to some degree a long term basis, physical location of a user for a user's vehicle based upon analysis and timing of past behavior” & col.27 lines 45-50, “Absent very good user location prediction techniques, predicting dynamic movement dictated by the user's (or vehicle's) present and past movements makes it quite challenging to perform any sort of distributed processing (which may include predictive processing) of applications using the high speed nature of the Autoband links”).

Regarding claim 9, Herz et al. discloses the information notification apparatus according to claim 1, wherein the processing device is further 
configured to obtain information regarding a route to a destination of the vehicle on which the user rides (col.5 lines 46-60, “In order to make an efficient Autoband system, it is advantageous to have prior information on the instantaneous locations of its components. The most common and constantly changing components could be the vehicles containing communication devices to be used in the formation of an instantaneous network providing a communication channel. Information such as routes traveled, dates, times, speeds, distances traveled and the parking times, locations, including day as well as overnight parking information by day, week, month etc. all constitute potentially useful information which can be leveraged for making anticipatory predictions as to physically where each given constituent mobile device will be located both on a short term dynamic basis as well as for the longer term.”), and 
notify the user of the information regarding the congestion potential of the area through the display irrespective of whether or not a request from the portable terminal or the target vehicle is received when the area having relatively high congestion potential is included in areas on the route or areas adjacent to the route (col.4 lines 19-21, “it is important to pre-fetch in response to present and predicted location information of the moving client” & col.5 lines 8-13, “An example for the Auto band system could consist of an email user holding his PDA who is trying to use it near a road which has consistent traffic. In this case, a wireless transceiver, which is connected to the server through a terrestrial network, can send the required email information to a device in a passing car, which in turn can pass it on to the next car forming a chain and finally the car which is closest to the user can transmit the data to the PDA user” & col.30 lines 7-11, “These nodes could also behave within the present implementation scheme of Autoband also effectively as an Autoband node ( e.g., for caching, peer web serving, routing) by which links are established with local vehicles, portable electronic devices or directly with other local stationary nodes” & col.29 lines 63-67, “it is equally plausible that the most efficient high-speed data source either for a portable device or a static LAN is accessible via an automobile as a retransmission node or even a data source of the desired target data which happens to be stored in its memory” & (col.3 lines 4-8, “If the street or roadway has considerable traffic such that a high-speed line-of-sight chain link pathway is achieved, only one of the vehicles at any one time would require this high-speed connection to a local home LAN.” & col.14 lines 64-67/col.15 lines 1-4, “The distributed link selector intelligence (DLSI) must be adaptive with regards to not only predicting the optimal routing path and link selection based on present and predicted device locations across the network and integrating this data with network objective such as traffic and congestion management control functions, but also ultimately in extending these link-specific objectives beyond the individual link level to that of a master strategy for the entire network” & col.19 lines 64-67/col.20 lines 1-13,“Because user demand for these objectives are also context specific, i.e., are relative to individual users and the specific context surrounding those users such as specific activity involving the use of Autoband location, time, contextual variables of the data being sent or received, etc., and because these performance criteria often are conversely associated with 

Regarding claim 10, Herz et al. discloses an information notification system (col.5 lines 47-52, “In order to make an efficient Autoband system, it is advantageous to have prior information on the instantaneous locations of its components. The most common and constantly changing components could be the vehicles containing communication devices to be used in the formation of an instantaneous network providing a communication channel”) comprising:
that includes a server (col.4 lines 19-21, “it is important to pre-fetch in response to present and predicted location information of the moving client” & col.5 lines 8-13, “An example for the Auto band system could consist of an email user holding his PDA who is trying to use it near a road which has consistent traffic. In this case, a wireless transceiver, which is connected to the server through a terrestrial network, can send the required email information to a device in a passing car, which in turn can pass it on to the next car forming a chain and finally the car which is closest to the user can transmit the data to the PDA user” & col.30 lines 7-11, “These nodes could also behave within the present implementation scheme of Autoband also effectively as an Autoband node ( e.g., for caching, peer web serving, routing) by which links are established with local vehicles, portable electronic devices or directly with other local stationary nodes” & col.29 lines 63-67, “it is equally plausible that the most efficient high-speed data source either for a portable device or a static LAN is accessible via an automobile as a retransmission node or even a data source of the desired target data which happens to be stored in its memory”), and
a portable terminal or a target vehicle connected to the server so as to communicate with each other (col.4 lines 19-21, “it is important to pre-fetch in response to present and , the information notification system comprising
Herz et al. is not explicitly disclosing the hardware configuration of the processing device, however HASEGAWA, US 20140213251 A1, teaches  WIRELESS COMMUNICATION CONTROLLING DEVICE, WIRELESS COMMUNICATION SYSTEM, AND WIRELESS COMMUNICATION CONTROLLING METHOD and discloses;
a processing device comprising a CPU, a RAM, a ROM, an auxiliary storage device, an RTC, and a communication interface, the processing device is configured to ([0040] FIG. 2 is an exemplary hardware configuration diagram of the wireless communication terminal device 2 according to the first embodiment. As illustrated in FIG. 2, the wireless communication terminal device 2 includes a central processing unit (CPU) 201, a GPS unit 202, a read only memory (ROM) 203, a random access memory (RAM) 204, an auxiliary storage device 205 such as, but not limited to, a hard disk drive (HDD), a communication interface 206, a real time clock (RTC) circuit 207, an input device 208, and a display device 209. These constituting elements 201-209 of the wireless communication terminal device 2 are interconnected to one another through a bus 210.)
HASEGAWA teaches that these features are useful for controlling a communication between a wireless terminal and a server via a base station to determine whether to grant the request of the service for the server or not (see para. [0009]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by HASEGAWA with the system disclosed by Herz et al. in order for controlling a communication between a wireless terminal and a server via a base station to determine whether to grant the request of the service for the server or not, in accordance with a comparison between the quality data and the quality threshold and a comparison between the estimated communication speed and the speed threshold. . (see para. [0009]).
obtain vehicle information regarding movement states from a plurality of vehicles provided in the server (col.5 lines 52-60, “Information such as routes traveled, dates, times, speeds, distances traveled and the parking times, locations, including day as well as overnight  parking information by day, week, month etc. all constitute potentially useful information which can be leveraged for making anticipatory predictions as to physically where each given constituent mobile device will be located both on a short term dynamic basis as well as for the longer term” & col.14 lines 50-63 (47) “These data sources may include: 1. A remote server; 2. Memory cache in another automobile that is presently more conveniently located than a remote server containing that information; and 3. All or part of that file in the process of being transmitted from one automobile's DRAM or disk drive to another automobile.”) ; and
derive congestion potential indicating that congestion is to occur on a surrounding road in the future due to vehicles parked in a predetermined area based on the vehicle information provided in the server (col.3 lines 4-8, “If the street or roadway has considerable traffic such that a high-speed line-of-sight chain link pathway is achieved, only one of the vehicles at any one time would require this high-speed connection to a local home LAN.” & col.14 lines 64-67/col.15 lines 1-4, “The distributed link selector intelligence (DLSI) must be adaptive with regards to not only predicting the optimal routing path and link selection based on present and predicted device locations across the network and integrating this data with network objective such as traffic and congestion management control functions, but also ; and
display provided in the portable terminal or the target vehicle, wherein the display is  configured to notify a user of information regarding the congestion potential (col.4 lines 19-21, “it is important to pre-fetch in response to present and predicted location information of the moving client” & col.5 lines 8-13, “An example for the Auto band system could consist of an email user holding his PDA who is trying to use it near a road which has consistent traffic. In this case, a wireless transceiver, which is connected to the server through a terrestrial network, can send the required email information to a device in a passing car, which in turn can pass it on to the next car forming a chain and finally the car which is closest to the user can transmit the data to the PDA user” & col.30 lines 7-11, “These nodes could also behave within the present implementation scheme of Autoband also effectively as an Autoband node ( e.g., for caching, peer web serving, routing) by which links are established with local vehicles, portable electronic devices or directly with other local stationary nodes” & col.29 lines 63-67, “it is equally plausible that the most efficient high-speed data source either for a portable device or a static LAN is accessible via an automobile as a retransmission node or even a data source of the desired target data which happens to be stored in its memory”).
“a vehicle/occupant/surrounding information” , however  Zhao et al., US 10152882 B2, teaches Host vehicle operation using remote vehicle intention prediction and discloses 
the vehicle information includes a vehicle state of the target vehicle, an occupant state of an occupant of the target vehicle, a surrounding state near the target vehicle (Col.8 lines 45-67, (42) In some embodiments, a vehicle 2100/2110 may communicate with another vehicle 2100/2110. For example, a host, or subject, vehicle (HV) 2100 may receive one or more automated inter-vehicle messages, such as the basic safety message, from a remote, or target, vehicle (RV) 2110, via a direct communication link 2370, or via the network 2300. For example, the remote vehicle 2110 may broadcast the message to host vehicles within a defined broadcast range, such as 300 meters. In some embodiments, the host vehicle 2100 may receive a message via a third party, such as a signal repeater (not shown) or another remote vehicle (not shown). In some embodiments, a vehicle 2100/2110 may transmit one or more automated inter-vehicle messages periodically based on a defined interval, such as 100 milliseconds.& (43) Automated inter-vehicle messages may include vehicle identification information, spatial state information, such as longitude, latitude and/or elevation information, geospatial location accuracy information, kinematic state information, such as vehicle acceleration information, yaw rate information, speed information, vehicle heading information, braking system status information, throttle information, steering wheel angle information, or vehicle routing information, or vehicle operating state information, such as vehicle size information, headlight state information, turn signal information, wiper status information, transmission information, or any other information, or combination of information, relevant to the transmitting vehicle state. For example, transmission state information may indicate whether the transmitting vehicle is in a neutral state, a parked state, a forward state or a reverse state. & (58) In some embodiments, remote vehicle spatial state information may be received from a portable device while it is associated with a vehicle. For example, a portable device, such as a smartphone, carried by a passenger of the vehicle may include geographic location information, such as GPS or assisted GPS (AGPS) information and may include information associating the passenger with the vehicle.
Zhao et al. teaches that these features are useful for generating projected vehicle information for use in traversing a vehicle transportation network (see Col.1 lines 28-35, (4)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Zhao et al. with the system disclosed by Herz et al. in order for generating projected vehicle information for use in traversing a vehicle transportation network, allowing a host vehicle to operate using remote vehicle intention predictions. The method comprises receiving, at a host vehicle, remote vehicle spatial state information for a remote vehicle, identifying vehicle transportation network information representing a portion of the vehicle transportation network based on the remote vehicle spatial state information.
Further, Herz et al. is silent on “ACC-ON /ACC-OFF information”, however Hayashi teaches Vehicular Power Source System and discloses,
the vehicle information includes … ACC-OFF information indicating that an ACC switch is switched from an ON state to an OFF state and ACC-ON information indicating that the ACC switch is switched from the OFF state to the ON state (col.3 lines 12-41, ( (8) “In contrast, when the user turns on the ignition switch to start driving the vehicle, the ignition ECU 1b outputs an ACC-ON signal (i.e., usual state signal) to the CAN bus 2. The ECUs 1 thereby receive the ACC-ON signal from the ignition ECU 1b via the CAN bus 2. It is noted that ACC represents accessories that signify in-vehicle accessory apparatuses such as a navigation apparatus, an air-conditioning apparatus, a wiper apparatus, and a power window. When the ignition switch is turned on, an ACC-ON signal is usually outputted from the ignition ECU 1b so as to permit the in-vehicle accessory apparatuses to operate; in contrast, when the ignition switch is turned off, an ACC-OFF signal is usually outputted from the ignition ECU 1b so as to preclude the in-vehicle accessory apparatuses from operating. Further, in the standby state of ACC-OFF state, some of in-vehicle accessory apparatuses such as a navigation apparatus usually receive a backup power supply from a battery 3 mounted in the vehicle. Further, it is noted that the ignition ECU 1b need not always output an ACC-ON signal or ACC-OFF signal in response to the ignition switch turning on or off.).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hayashi with the system disclosed by Herz et al. in order to provide a vehicular power source system to suppress power discharge or consumption of a battery in a vehicle in cases that a backup power source maintains continuous power supply to an electronic unit in a standby state of ACC-OFF (see para. (6)).

Regarding claim 11, Herz et al. discloses an information notification method performed by an information notification apparatus, the information notification method Then the key correlated variables could be analyzed using a non-linear kernel regression model or a similar method in order to extrapolate the more subtle complexities of these attribute' s statistical correlations. It cannot be overemphasized that in order for non-linear relationships to be
statistically detectable, sufficient data must be available and this factor is much truer if non-linear relationships are to be observable, if/when, such relationships exist among multiple attributes. observable if/when such relationships exist among multiple attributes”) comprising:
obtaining vehicle information regarding movement states of a plurality of vehicles (col.5 lines 52-60, “Information such as routes traveled, dates, times, speeds, distances traveled and the parking times, locations, including day as well as overnight parking information by day, week, month etc. all constitute potentially useful information which can be leveraged for making anticipatory predictions as to physically where each given constituent mobile device will be located both on a short term dynamic basis as well as for the longer term.”) ;
deriving congestion potential indicating that congestion is to occur on a surrounding road in the future due to vehicles parked in a predetermined area based on the vehicle information (col.3 lines 4-8, “If the street or roadway has considerable traffic such that a high-speed line-of-sight chain link pathway is achieved, only one of the vehicles at any one time ; and
notifying a user of information regarding the congestion potential through a display provided in a portable terminal or a target vehicle (col.4 lines 19-21, “it is important to pre-fetch in response to present and predicted location information of the moving client” & col.5 lines 8-13, “An example for the Auto band system could consist of an email user holding his PDA who is trying to use it near a road which has consistent traffic. In this case, a wireless transceiver, which is connected to the server through a terrestrial network, can send the required email information to a device in a passing car, which in turn can pass it on to the next car forming a chain and finally the car which is closest to the user can transmit the data to the PDA user” & col.30 lines 7-11, “These nodes could also behave within the present implementation scheme of Autoband also effectively as an Autoband node ( e.g., for caching, peer web serving, routing) by which links are established with local vehicles, portable electronic 
Herz et al. is silent on “a vehicle/occupant/surrounding information” , however  Zhao et al., US 10152882 B2, teaches Host vehicle operation using remote vehicle intention prediction and discloses 
wherein the vehicle information includes a vehicle state of the target vehicle, an occupant state of an occupant of the target vehicle, a surrounding state near the target vehicle (Col.8 lines 45-67, (42) In some embodiments, a vehicle 2100/2110 may communicate with another vehicle 2100/2110. For example, a host, or subject, vehicle (HV) 2100 may receive one or more automated inter-vehicle messages, such as the basic safety message, from a remote, or target, vehicle (RV) 2110, via a direct communication link 2370, or via the network 2300. For example, the remote vehicle 2110 may broadcast the message to host vehicles within a defined broadcast range, such as 300 meters. In some embodiments, the host vehicle 2100 may receive a message via a third party, such as a signal repeater (not shown) or another remote vehicle (not shown). In some embodiments, a vehicle 2100/2110 may transmit one or more automated inter-vehicle messages periodically based on a defined interval, such as 100 milliseconds.& (43) Automated inter-vehicle messages may include vehicle identification information, spatial state information, such as longitude, latitude and/or elevation information, geospatial location accuracy information, kinematic state information, such as vehicle acceleration information, yaw rate information, speed information, vehicle heading information, braking system status information, throttle information, steering wheel angle information, or vehicle routing information, or vehicle operating state information, such as vehicle size information, headlight state information, turn signal information, wiper status information, transmission information, or any other information, or combination of information, relevant to the transmitting vehicle state. For example, transmission state information may indicate whether the transmitting vehicle is in a neutral state, a parked state, a forward state or a reverse state. & (58) In some embodiments, remote vehicle spatial state information may be received from a portable device geographic location information, such as GPS or assisted GPS (AGPS) information and may include information associating the passenger with the vehicle.
Zhao et al. teaches that these features are useful for generating projected vehicle information for use in traversing a vehicle transportation network (see Col.1 lines 28-35, (4)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Zhao et al. with the system disclosed by Herz et al. in order for generating projected vehicle information for use in traversing a vehicle transportation network, allowing a host vehicle to operate using remote vehicle intention predictions. The method comprises receiving, at a host vehicle, remote vehicle spatial state information for a remote vehicle, identifying vehicle transportation network information representing a portion of the vehicle transportation network based on the remote vehicle spatial state information.
Further, Herz et al. is silent on “ACC-ON /ACC-OFF information”, however Hayashi teaches Vehicular Power Source System and discloses wherein
wherein the vehicle information includes … ACC-OFF information indicating that an ACC switch is switched from an ON state to an OFF state and ACC-ON information indicating that the ACC switch is switched from the OFF state to the ON state ((8) “In contrast, when the user turns on the ignition switch to start driving the vehicle, the ignition ECU 1b outputs an ACC-ON signal (i.e., usual state signal) to the CAN bus 2. The ECUs 1 thereby receive the ACC-ON signal from the ignition ECU 1b via the CAN bus 2. It is noted that ACC represents accessories that signify in-vehicle accessory apparatuses such as a navigation apparatus, an air-conditioning apparatus, a wiper apparatus, and a power window. When the ignition switch is turned on, an ACC-ON signal is usually outputted from the ignition ECU 1b so as to permit the in-vehicle accessory apparatuses to operate; in contrast, when the ignition switch is turned off, an ACC-OFF signal is usually outputted from the ignition ECU 1b so as to preclude the in-vehicle accessory apparatuses from operating. Further, in the standby state of ACC-OFF state, some of in-vehicle accessory apparatuses such as a navigation apparatus usually receive a backup power 
Hayashi teaches that these features are useful to provide a vehicular power source system to suppress power discharge or consumption of a battery in a vehicle in cases that a backup power source maintains continuous power supply to an electronic unit in a standby state of ACC-OFF (see para. (6)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hayashi with the system disclosed by Herz et al. in order to provide a vehicular power source system to suppress power discharge or consumption of a battery in a vehicle in cases that a backup power source maintains continuous power supply to an electronic unit in a standby state of ACC-OFF (see para. (6)).

Regarding claim 12, Herz et al. discloses an information notification program causing a computer (col.28 lines 50-56, “Additionally, there will be a prevalence of a variety of portable wireless devices (cell phones, PDAs, digital cameras, wearable computers, etc.). Potentially all of these types  of wireless nodes could be tied into the Auto band network with receiving, transmission and retransmission capability in accordance with the universal communication protocol suggested”) to
obtain vehicle information regarding movement states of a plurality of vehicles (col.5 lines 52-60, “Information such as routes traveled, dates, times, speeds, distances traveled and the parking times, locations, including day as well as overnight parking information by day, week, month etc. all constitute potentially useful information which can be leveraged for making anticipatory predictions as to physically where each given constituent mobile device will be located both on a short term dynamic basis as well as for the longer term.”) ;
derive congestion potential indicating that congestion is to occur on a surrounding road in the future due to vehicles parked in a predetermined area based on the vehicle information (col.3 lines 4-8, “If the street or roadway has considerable traffic such that a high- and
notify a user of information regarding the congestion potential through a display provided in a portable terminal or a target vehicle (col.4 lines 19-21, “it is important to pre-fetch in response to present and predicted location information of the moving client” & col.5 lines 8-13, “An example for the Auto band system could consist of an email user holding his PDA who is trying to use it near a road which has consistent traffic. In this case, a wireless transceiver, which is connected to the server through a terrestrial network, can send the required email information to a device in a passing car, which in turn can pass it on to the next car forming a chain and finally the car which is closest to the user can transmit the data to the PDA user” & col.30 lines 7-11, “These nodes could also behave within the present implementation scheme of Autoband also effectively as an Autoband node ( e.g., for caching, 
Herz et al. is silent on “a vehicle/occupant/surrounding information” , however  Zhao et al., US 10152882 B2, teaches Host vehicle operation using remote vehicle intention prediction and discloses 
wherein the vehicle information includes a vehicle state of the target vehicle, an occupant state of an occupant of the target vehicle, a surrounding state near the target vehicle (Col.8 lines 45-67, (42) In some embodiments, a vehicle 2100/2110 may communicate with another vehicle 2100/2110. For example, a host, or subject, vehicle (HV) 2100 may receive one or more automated inter-vehicle messages, such as the basic safety message, from a remote, or target, vehicle (RV) 2110, via a direct communication link 2370, or via the network 2300. For example, the remote vehicle 2110 may broadcast the message to host vehicles within a defined broadcast range, such as 300 meters. In some embodiments, the host vehicle 2100 may receive a message via a third party, such as a signal repeater (not shown) or another remote vehicle (not shown). In some embodiments, a vehicle 2100/2110 may transmit one or more automated inter-vehicle messages periodically based on a defined interval, such as 100 milliseconds.& (43) Automated inter-vehicle messages may include vehicle identification information, spatial state information, such as longitude, latitude and/or elevation information, geospatial location accuracy information, kinematic state information, such as vehicle acceleration information, yaw rate information, speed information, vehicle heading information, braking system status information, throttle information, steering wheel angle information, or vehicle routing information, or vehicle operating state information, such as vehicle size information, headlight state information, turn signal information, wiper status information, transmission information, or any other information, or combination of information, relevant to the transmitting vehicle state. For example, transmission state information may indicate whether the transmitting vehicle is in a neutral state, a parked state, a forward state or a reverse state. & (58) In some geographic location information, such as GPS or assisted GPS (AGPS) information and may include information associating the passenger with the vehicle.
Zhao et al. teaches that these features are useful for generating projected vehicle information for use in traversing a vehicle transportation network (see Col.1 lines 28-35, (4)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Zhao et al. with the system disclosed by Herz et al. in order for generating projected vehicle information for use in traversing a vehicle transportation network, allowing a host vehicle to operate using remote vehicle intention predictions. The method comprises receiving, at a host vehicle, remote vehicle spatial state information for a remote vehicle, identifying vehicle transportation network information representing a portion of the vehicle transportation network based on the remote vehicle spatial state information.
Further, Herz et al. is silent on “ACC-ON /ACC-OFF information”, however Hayashi teaches Vehicular Power Source System and discloses wherein
wherein the vehicle information includes … ACC-OFF information indicating that an ACC switch is switched from an ON state to an OFF state and ACC-ON information indicating that the ACC switch is switched from the OFF state to the ON state ((8) “In contrast, when the user turns on the ignition switch to start driving the vehicle, the ignition ECU 1b outputs an ACC-ON signal (i.e., usual state signal) to the CAN bus 2. The ECUs 1 thereby receive the ACC-ON signal from the ignition ECU 1b via the CAN bus 2. It is noted that ACC represents accessories that signify in-vehicle accessory apparatuses such as a navigation apparatus, an air-conditioning apparatus, a wiper apparatus, and a power window. When the ignition switch is turned on, an ACC-ON signal is usually outputted from the ignition ECU 1b so as to permit the in-vehicle accessory apparatuses to operate; in contrast, when the ignition switch is turned off, an ACC-OFF signal is usually outputted from the ignition ECU 1b so as to preclude the in-vehicle accessory apparatuses from operating. Further, in the standby state of ACC-OFF state, some of 
Hayashi teaches that these features are useful to provide a vehicular power source system to suppress power discharge or consumption of a battery in a vehicle in cases that a backup power source maintains continuous power supply to an electronic unit in a standby state of ACC-OFF (see para. (6)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Hayashi with the system disclosed by Herz et al. in order to provide a vehicular power source system to suppress power discharge or consumption of a battery in a vehicle in cases that a backup power source maintains continuous power supply to an electronic unit in a standby state of ACC-OFF (see para. (6)).

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Herz et al., U.S Patent No RE44606 E in view of HASEGAWA of US 20140213251 A1, further in view of Zhao et al., US 10152882 B2, further in view of Hayashi of US 9,231,436 B2, and further in view of Grabowski et al. of US 8521411 B2.

Regarding claim 3, Herz et al. discloses the information notification apparatus according to claim 2. Herz et al. does not disclose “map image” however Grabowski et al. teaches En-Route Navigation Display Method And Apparatus Using Head-Up Display and discloses wherein the processing device is further configured to display a map image on the display, and display an image object having a size corresponding to a magnitude of the congestion potential in a position of the map image corresponding to the area having the congestion potential so as to superimpose the image object on the map image (col.9 lines 14-18, “The map and/or map-line are presented in such a way that the presented map image substantially corresponds to a mirror image of the ground that appears to be suspended sufficiently high above the ground to 
Grabowski et al. teaches that these features are useful to serve as a very useful tool for indicating to a driver the route over which the vehicle should go.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Grabowski et al. with the system disclosed by Herz et al. in order to serve as a very useful tool for indicating to a driver the route over which the vehicle should go.

Claims 5-6 are rejected under 35 U.S.C. 103 as obvious over Herz et al., U.S Patent No RE44,606 E, as applied to the claims above, in view of HASEGAWA of US 20140213251 A1, further in view of Zhao et al., US 10152882 B2 and further in view of Hayashi of US 9,231,436 B2 and further in view of Natsume of US 8401789 B2.

Regarding claims 5, Herz et al. discloses the information notification apparatus according to claim 4, wherein the processing device is further configured to
obtain parking time information regarding a time during which each of the vehicles is parked (col.5 lines 52-60, “Information such as routes traveled, dates, times, speeds, distances traveled and the parking times, locations, including day as well as overnight parking information by day, week, month etc. all constitute potentially useful information which can be leveraged for making anticipatory predictions as to physically where each given constituent mobile device will be located both on a short term dynamic basis as well as for the longer term.”) ;
Herz et al. does not disclose “departure time”, however Natsume teaches Navigation System, Route Retrieval Server And Mobile Terminal Device, And Route Guiding Method and discloses predict a departure timing for each vehicle parked in the area, among the vehicles, based on a history of the parking time information (col.2 lines 29-

Natsume teaches that these features are useful to provide guidance in relation to route and timetable information.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Natsume with the system disclosed by Herz et al. in order to provide guidance in relation to route and timetable information.
Herz et all further discloses 
predict a timing when the congestion is to occur depending on the congestion potential based on the predicted departure timing and notify the user of information regarding the predicted timing when the congestion is to occur, through the display (col.3 lines 4-8, “If the street or roadway has considerable traffic such that a high-speed line-of-sight chain link pathway is achieved, only one of the vehicles at any one time would require this high-speed connection to a local home LAN.” & col.14 lines 64-67/col.15 lines 1-4, “The distributed link selector intelligence (DLSI) must be adaptive with regards to not only predicting the optimal routing path and link selection based on present and predicted device locations across the network and integrating this data with network objective such as traffic and congestion management control functions, but also ultimately in extending these link-specific objectives beyond the individual link level to that of a master strategy for the entire network” & col.19 
requirements in a very compelling and befitting manner”).

Regarding claim 6, Herz et al. discloses the information notification apparatus according to claim 5, wherein the processing device is further configured to predict the departure timing for each vehicle parked in the area, among the vehicles, based on the history of the parking time information regarding the time during which the vehicle is parked when the vehicle visits a point of interest belonging to the same genre as a genre of a point of interest corresponding to the area for each of the vehicles (col.5 lines 47-60, “In order to make an efficient Autoband system, it is advantageous to have prior information on the instantaneous locations of its components. The most common and constantly changing components could be the vehicles containing communication devices to be used in the formation of an instantaneous network providing a communication channel. Information such as routes traveled, dates, times, 


Response to Arguments
Status of Claims
The following claims rejections have been reconsidered in view of applicant remarks as per the Applicant requests and summarizing updated status. 

Claims 1-12 are currently pending in the present application, with claims 1, 10, 11, and 12 being the independent claims. 

Claims 1-2, 4, and 7-12 are rejected under  35 U.S.C. §103 as being obvious over Herz Patent No.: US RE44,606 E in view of HASEGAWA of US 20140213251 A1, further in view of Zhao et al., US 10152882 B2 and further in view of Hayashi of US 9,231,436 B2.

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Herz et al., U.S Patent No RE44606 E in view of HASEGAWA of US 20140213251 A1, further in view of Zhao et al., US 10152882 B2, further in view of Hayashi of US 9,231,436 B2, and further in view of Grabowski et al. of US 8521411 B2..

Claims 5-6 are rejected under 35 U.S.C. 103 as obvious over Herz et al., U.S Patent No RE44,606 E, as applied to the claims above, in view of HASEGAWA of US 20140213251 A1, further in view of Zhao et al., US 10152882 B2 and further in view of Hayashi of US 9,231,436 B2 and further in view of Natsume of US 8401789 B2.


 Regarding 35 USC § 112(f) Interpretations
There is no 35 USC § 112(f) interpretations on this office action. However, it is Office generic practice to use the standard statement. 


Regarding 35 U.S.C. §103 Rejections 
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding independent claims 1 & 10-12, Herz Patent No.: US RE44,606 E in view of HASEGAWA of US 20140213251 A1, further in view of Zhao et al., US 10152882 B2 and further in view of Hayashi of US 9,231,436 B2 discloses each and every element of the subject claims either expressly or inherently.

Regarding common argued citation, “obtain vehicle information regarding movement states of a plurality of vehicles”, Herz et al., US RE44606 E, teaches “Method and apparatus for establishing ad hoc communications pathways between source and destination nodes in a communications network” and discloses each and every element of the subject claim elements either expressly or inherently. Ref.: (col.5 lines 52-60, (19)).

Regarding argued and newly added statement “the vehicle information includes a vehicle state of the target vehicle, an occupant state of an occupant of the target vehicle, a surrounding state near the target vehicle” , Zhao et al., US 10152882 B2, teaches Host vehicle operation using remote vehicle intention prediction and discloses all claim elements either expressly or inherently. Ref: (Col.8 lines 45-67, (42)).

Regarding argued statement “the vehicle information includes…ACC-OFF information indicating that an ACC switch is switched from an ON state to an OFF state, and ACC-ON information indicating that the ACC switch is switched from the OFF state to the ON state”, Hayashi, US 9,231,436 B2, teaches Vehicular Power Source System and discloses all claim elements. Ref: (col.3 lines 12-41, (8)).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9891318 B2 Position detection system,
US 9404765 B2 On-vehicle display apparatus,
US 10518769 B2 Vehicle control system/method and program, traffic information sharing system. 
US 8396651 B2 Traffic data services without navigation systems,
US 9507485 B2 Electronic device, displaying method and file saving method.
appear to anticipate the current invention. See Notice of References cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665